Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered July 17, 2002, convicting him of criminal possession of stolen property in the fourth degree, resisting arrest, driving while ability impaired, and failure to stay in a designated lane, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of criminal possession of stolen property in the fourth degree is unpreserved for appellate review since he did not advance this contention at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*393The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.